Citation Nr: 1758634	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-30 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 23, 2017; and a disability rating in excess of 20 percent from March 23, 2017, for service-connected right lower extremity radiculopathy (RLE radiculopathy) of the sciatic nerve.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected chronic cervical strain with limitation of motion (cervical disability).

3.  Entitlement to a disability rating in excess of 20 percent prior to September 6, 2016; from October 31, 2016, to April 10, 2017; and from June 1, 2017, for service-connected degenerative osteoarthritis of the lumbar and thoracic spine with limitation of motion of the lumbar spine (back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

The Board notes that the Veteran's RLE radiculopathy was combined with his back disability in June 1996, at which time the RO granted service connection for degenerative osteoarthritis of the lumbar and thoracic spines with limitation of motion of the lumbar spine and RLE radiculopathy, and assigned an initial rating of 20 percent, effective January 1, 1996.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, separately granted service connection for RLE radiculopathy of the sciatic nerve and assigned a 10 percent rating, effective February 3, 2011; and continued 20 percent ratings for back and cervical disabilities.

During the pendency of the appeal, in a March 2017 rating decision, the RO assigned a temporary 100 percent disability rating, effective September 6, 2016; and continued the 20 percent rating from October 31, 2016, for the Veteran's back disability.  

In July 2017, the RO again assigned a temporary 100 percent disability rating, effective April 11, 2017; continued the 20 percent rating from June 1, 2017, for the Veteran's back disability; and increased the rating for radiculopathy of the sciatic nerve of the RLE from 10 to 20 percent, effective March 23, 2017.    

In the July 2017 rating decision, the RO also awarded service connection for radiculopathy of the femoral nerve of the right lower extremity and assigned a 20 percent rating, effective March 23, 2017; and for radiculopathy of the left lower extremity and assigned a 10 percent rating, effective October 21, 2014.  Notably, the Veteran has not expressed disagreement with these assigned ratings or effective dates.  Accordingly, any issues involving the radiculopathy of the femoral nerve and the radiculopathy of the left lower extremity are not currently before the Board for appellate consideration.

The periods during which the Veteran has a 100 percent rating are not on appeal as that maximum rating is assigned.  However, the sciatic nerve radiculopathy issue remains in appellate status for all other periods of time during which the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 2014 and February 2017, the Board remanded the issues for further evidentiary development.

The issues of higher ratings for cervical and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 23, 2017, the Veteran's RLE radiculopathy of the sciatic nerve was shown to be mild in severity.

2.  As of March 23, 2017, the Veteran's RLE radiculopathy of the sciatic nerve has been shown to be moderate in severity.





CONCLUSIONS OF LAW

1.  Prior to March 23, 2017, the criteria for an initial rating in excess of 10 percent for service-connected RLE radiculopathy of the sciatic nerve have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2.  From March 23, 2017, the criteria for a disability rating in excess of 20 percent for service-connected RLE radiculopathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claim for Higher Ratings for RLE Radiculopathy

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2017).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 49.

The RO assigned an initial 10 percent rating for RLE radiculopathy prior to March 23, 2017, and a rating of 20 percent as of March 23, 2017, under DC 8520 for incomplete paralysis of the sciatic nerve.

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; 20 percent for moderate incomplete paralysis; 40 percent for moderately severe incomplete paralysis; 60 percent for severe incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

In this case, a March 2011 VA examination report reflects the Veteran's complaints of radiating pain down his right leg.  Sensory examination revealed decreased pain or pinprick and light touch in the right lower extremity.

An October 2014 VA examination report reflects review of the Veteran's claims file and a diagnosis of thoracolumbar spine strain with thoracic spine degenerative disc disease (DDD) and bilateral lower extremity radiculopathy, as well as intervertebral disc syndrome (IVDS).  The Veteran described radiculopathy with some constant symptomatology on a mild level with intermittent increase in pain that could radiate down to the level of the foot.  The Veteran had symptoms of radiculopathy, specifically mild constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and mild numbness in the right lower extremity.  The VA examiner found that the Veteran had mild radiculopathy of the right lower extremity.

Private treatment records from August 2016 to February 2017 reflect the Veteran's complaint of complete numbness of the anterior right thigh in August 2016; report of significant improvement in his radicular symptoms, specifically pain, although he continued to have some mild residual numbness in November 2016; intact sensation to light touch, although more dull on the right over the shins than the left in December 2016; and decreased response to tactile stimulation of the upper aspect of the right thigh in January 2017.

A March 23, 2017, VA examiner found the Veteran to have moderate intermittent pain and numbness in the right lower extremity, resulting in moderate radiculopathy in the right lower extremity.

Based on the evidence, both lay and medical, the Board concludes that an initial rating in excess of 10 percent for the Veteran's RLE radiculopathy prior to March 23, 2017, is not warranted.  Although the Veteran reported "complete numbness" of the anterior right thigh in August 2016, there is no indication that it constituted complete paralysis such that the right foot dangled and dropped, no active movement was possible below the knee, or that flexion of the right knee was weakened or lost.  To the contrary, the Veteran's lay statements, as well as the competent medical evidence, reflect that the Veteran's RLE radiculopathy was mild in severity during this time.  At his October 2014 VA examination, the Veteran described the radiculopathy as mild, and the VA examiner found the Veteran to have mild radiculopathy of the right lower extremity.  Private treatment records also reflect significant improvement in the Veteran's radicular symptoms, although he continued to have some mild residual numbness and duller intact sensation to light touch greater on the right than the left.

However, the March 23, 2017, VA examiner found that the Veteran had RLE radiculopathy of moderate severity.  As such, a disability rating of 20 percent is warranted as of the date of this VA examination.  However, no higher rating is warranted as there is no medical or lay evidence even suggesting that the Veteran's symptoms of RLE radiculopathy are moderately severe in severity.

Based on the foregoing, the Board finds that the preponderance of the evidence is against granting an initial rating in excess of 10 percent for the Veteran's RLE radiculopathy prior to March 23, 2017; and a disability rating in excess of 20 percent from March 23, 2017.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


							(Continued on the Next Page)

ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 23, 2017, for service-connected RLE radiculopathy of the sciatic nerve is denied.

Entitlement to a disability rating in excess of 20 percent from March 23, 2017, for service-connected RLE radiculopathy of the sciatic nerve is denied.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The February 2017 Board remand instructed the AOJ to 1) identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file, 2) provide a VA examination to determine the current severity of the Veteran's cervical and back disabilities, and 3) readjudicate the claims.

The AOJ obtained and associated updated VA treatment records with the claims file, sent the Veteran a March 2017 letter requesting that he identify any additional private treatment records, and readjudicated the claims in a July 2017 Supplemental Statement of the Case (SSOC).

Additionally, VA examinations were provided in March 2017 and reflect limitation of motion with pain.  The examiner also noted evidence of pain with weight-bearing.  However, he did not specifically describe the point at which pain began during range of motion testing.  As such, the March 2017 VA examinations are inadequate, and additional VA examinations are required in order to obtain the Veteran's limitation of motion, specifically where objective evidence of pain occurs.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Although the Board regrets this further delay, this additional development is necessary to ensure that the Veteran is afforded all due process under the law.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for additional VA examinations to determine the current severity of his service-connected cervical and back disabilities.

The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner is asked to respond to the following:

(a)  Indicate the current symptoms associated with the cervical and back (lumbar and thoracic spine) disabilities.

(b)  Test the range of cervical and lumbar/thoracic motion in active motion, passive motion, weight-bearing, and nonweight-bearing and **SPECIFICALLY DESCRIBE** the point at which pain begins during range of motion testing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

(c) Address any additional loss of motion/functional loss on repetitive motion and during flare-ups.

Specifically elicit information from the Veteran regarding the frequency, duration, characteristics, severity, or functional loss of any flare-ups.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's rating claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


